Citation Nr: 0336680	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  96-00 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus with nephropathy.

2.  Entitlement to an initial evaluation in excess of 30 
percent for hypertensive heart disease.

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right knee injury.

4.  Entitlement to an initial evaluation in excess of 30 
percent for hepatitis C with cirrhosis and cholecystectomy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1976 to May 1977, 
and from January 1990 to January 1995.  His claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  


REMAND

The veteran seeks higher initial evaluations for his diabetes 
mellitus, and heart, right knee, and liver disabilities.  
Additional development is necessary before the Board can 
decide these claims.

First, while the veteran's appeal was pending, specifically, 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA, in part, 
redefined the obligations of VA with respect to its duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  Further, during the pendency of this 
appeal, in August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
The United States Court of Appeals for Veterans Claims 
(Court) has since mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

When the VCAA was enacted, the veteran's claims for higher 
initial evaluations were pending before VA.  The VCAA is thus 
applicable to this appeal.  See VAOGCPREC 7-03.  The VCAA 
provides that VA must notify a claimant of the information 
needed to substantiate his claim and assist him in obtaining 
and fully developing all of the evidence relevant to that 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  In 
this case, the RO has not yet satisfied these duties to 
notify and assist the veteran.

First, during a hearing held before the undersigned in June 
2003, the veteran testified that he had received VA and 
private inpatient and outpatient treatment since 2000.  
However, at present, there are no private medical records in 
the claims file and the most recent VA medical records in the 
claims file are dated in December 2002.  Given that the 
treatment the veteran identified pertained to the 
disabilities at issue in this appeal, VA should secure 
records of this treatment on Remand.  

According to the transcript of the veteran's hearing, these 
records include: (a) those from the veteran's primary care 
physician, who sees the veteran once every three months; (b) 
those of the veteran's hospitalization for diabetes, knee 
problems and hepatitis at the Wilkes-Barre VA Medical Center 
from January 2003 to February 2003; (3) those from the 
private endocrinologist who treated the veteran on referral 
from his primary care physician; (4) those from Brian 
McDonald, M.D., a private physician who practices internal 
medicine in East Stroudsburg, PA, and has been seeing the 
veteran for approximately two years, most recently in May 
2002; 
(5) those from the cardiologist the veteran saw approximately 
a year prior to the hearing and who conducted an 
echocardiogram and stress test; (6) those from the 
orthopedist the veteran has been seeing at the Wilkes-Barre 
VA Medical Center since April 2003; (7) those of the 
veteran's knee procedure performed in May 2003; (8) those of 
the veteran's knee consultation that took place at a 
Philadelphia, PA, VA hospital approximately three years prior 
to the hearing; (9) those from the rheumatologist and 
orthopedic surgeon who told the veteran that he had arthritis 
of the knee; (10) those of the liver function test performed 
at the Wilkes-Barre VA Medical Center approximately three 
months prior to the hearing; and (11) those from the 
infectious disease expert that the veteran was scheduled to 
see approximately three months after the hearing. 

Second, the law provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A (West 2002).  In 
this case, the RO afforded the veteran VA examinations of the 
disabilities at issue in this appeal in May 2002.  However, 
at his June 2003 hearing, the veteran indicated that his 
disabilities had worsened, his knee disability had recently 
necessitated surgery and the use of a cane and brace, a 
physician had recently recommended, but not conducted a 
stress test, and recent liver function studies had shown 
abnormalities.  In light of these facts, additional 
examinations are necessary.  VA should afford the veteran 
such examinations on Remand, during which examiners can 
discuss the severity of the veteran's disabilities in terms 
of the nomenclature of the rating schedule.  

Third, while the veteran's appeal was pending, the criteria 
for rating endocrine system disabilities, which include 
diabetes mellitus, diseases of the heart, and digestive 
system disabilities, which include removal of the gallbladder 
and hepatitis C, were amended.  See 62 Fed. Reg. 20,446 (May 
7, 1996); 62 Fed. Reg. 65,219 (Dec. 11, 1997); 63 Fed. Reg. 
37,779 (July 14, 1998); 66 Fed. Reg. 29,488 (May 31, 2001).  
In a supplemental statement of the case dated in December 
2002, VA cited the amended regulations, considered the 
veteran's claims for higher initial evaluations pursuant 
thereto, and denied those claims based on all of the evidence 
of record.  Since then, however, VA has not notified the 
veteran of the evidence needed to substantiate his claims 
pursuant to the revised criteria, or indicated who was 
responsible for submitting such evidence.  On Remand, VA 
should ensure compliance with these notification requirements 
of the VCAA.    

This case is remanded for the following action:

1.  The RO should contact the veteran and 
ask him to provide the names and addresses 
of all health care professionals, VA and 
non-VA, who have treated the veteran's 
diabetes mellitus, heart disability, right 
knee disability, hepatitis C, and 
cirrhosis since his discharge from active 
service and whose records are not already 
in the claims file, and the dates of that 
treatment.  (This information should 
include references to all of the 
physicians and health care facilities 
noted above).  

2.  After securing any necessary 
authorizations for the release of the 
veteran's treatment records, the RO 
should request, obtain and associate with 
the claims file the actual clinical 
records, inpatient and outpatient 
records, consultation reports, reports of 
diagnostic testing, progress notes, and 
any other pertinent records from all 
identified health care providers.  If 
there are any pertinent records that are 
unavailable, the RO should document this 
fact in the record.  

3.  The RO should afford the veteran a VA 
examination of his diabetes mellitus.  
The purpose of this examination is to 
determine the severity of that 
disability.  The RO should forward the 
claims file to the examiner for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should: record 
all current complaints and pertinent 
clinical findings associated with the 
veteran's diabetes mellitus; and (2) 
utilizing the language of the former and 
revised criteria for rating endocrine 
system disabilities, describe in detail 
the extent of any functional loss caused 
by that disability.  The examiner should 
provide detailed rationale, with specific 
references to the record, for his 
opinion.  

4.  The RO should afford the veteran a VA 
examination of his heart disease.  The 
purpose of this examination is to 
determine the severity of that 
disability.  The RO should forward the 
claims file to the examiner for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should: record 
all current complaints and pertinent 
clinical findings associated with the 
veteran's heart disease; and (2) 
utilizing the language of the former and 
revised criteria for rating diseases of 
the heart, describe in detail the extent 
of any functional loss caused by that 
disability.  The examiner should provide 
detailed rationale, with specific 
references to the record, for his 
opinion.  

5.  The RO should afford the veteran a VA 
examination of his service-connected 
right knee disability.  The purpose of 
this examination is to determine the 
severity of that disability.  The RO 
should forward the claims file to the 
examiner for review and ask the examiner 
to confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should: 
record all current complaints and 
pertinent clinical findings associated 
with the veteran's service-connected 
right knee disability; and (2) utilizing 
the nomenclature of the rating schedule, 
describe in detail the extent of any 
functional loss caused by that 
disability.  The examiner should 
specifically opine whether the disability 
involves arthritis and causes limitation 
of motion and instability or subluxation 
of the right knee.  
The examiner should also consider whether 
the veteran's right knee disability 
causes functional loss due to reduced or 
excessive excursion, decreased strength, 
speed, or endurance, or the absence of 
necessary structures, deformity, 
adhesion, or defective innervation, and 
if so, describe the extent of this loss 
during flare-ups due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner should do so in terms of 
additional loss of motion beyond that 
which is observed clinically.  The 
examiner should indicate whether any 
reported pain is supported by adequate 
pathology and evidenced by visible 
behavior.  He should provide detailed 
rationale, with specific references to 
the record, for his opinion.  

6.  The RO should afford the veteran a VA 
examination of his hepatitis C with 
cirrhosis and cholecystectomy.  The 
purpose of this examination is to 
determine the presence and severity of 
that disability.  The RO should forward 
the claims file to the examiner for 
review and ask the examiner to confirm in 
his written report that he conducted such 
a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should: 
record all current complaints and 
pertinent clinical findings associated 
with the veteran's disability; and (2) 
utilizing the language of the former and 
revised criteria for rating digestive 
system disabilities, describe in detail 
the extent of any functional loss caused 
by that disability.  The examiner should 
provide detailed rationale, with specific 
references to the record, for his 
opinion.  

7.  The RO should then review the 
examination reports to ensure that they 
comply with the previous instructions.  
If the reports are deficient in any 
regard, the RO should undertake immediate 
corrective action.

8.  Following the above development, the 
RO should review the claims file and 
undertake any other notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), to include informing the veteran 
of the evidence needed to support his 
claims under the revised criteria for 
rating the disabilities at issue in this 
appeal, and indicating which evidence VA 
will develop and which evidence the 
veteran must furnish.  

9.  Thereafter, the RO should 
readjudicate the veteran's claims based 
on all of the evidence of record and 
pursuant to the former and revised 
criteria for rating endocrine system 
disabilities, diseases of the heart, and 
digestive system disabilities.  In 
readjudicating the issue of entitlement 
to an initial evaluation in excess of 30 
percent for hepatitis C with cirrhosis 
and cholecystectomy, the RO should 
consider whether that disability is more 
appropriately rated under Diagnostic Code 
7354, as argued by the veteran at his 
hearing.  If the RO denies any benefit 
sought on appeal, it should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto before the 
case is returned to the Board for 
appellate review.  

The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of these claims.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously); see 
also VBA's Adjudication Procedure Manual, M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03 (directing the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court).




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



